Title: From George Washington to Gouverneur Morris, 24 July 1778
From: Washington, George
To: Morris, Gouverneur


          
            Dear Sir,
            White plains July 24th 1778.
          
          Whether you are indebted to me, or I to you a Letter I know not, nor is it a matter of
            much moment—The design of this is to touch, cursorily, upon a Subject of very great
            importance to the well being of these States; much more so than will appear at first
            view—I mean the appointment of so many foreigners to Offices of high rank &
            trust in our Service.
          The lavish manner in which Rank has hitherto been bestowed on these Gentlemen, will
            certainly be productive of one, or the other of these two evils, either, to make it
            despicable in the eyes of Europe, or, become a mean of pouring them in upon you like a
            torrent, and adding to your present burthen—but it is neither the
            expence nor trouble of them I most dread—there is an evil more extensive in its nature,
            and fatal in its consequences to be apprehended and that is, the driving all your own
            Officers out of Service, and throwing not only your Arms, but your Military Councils,
            entirely in the hands of Foreigners.
          The Officers my dear Sir on whom you must depend for defence of this cause, and who
            from length of Service—their Connexions—property—and (in behalf of many) I may add,
            military merit, will not submit much, if any longer, to the unnatural promotion of men
            over them, who have nothing more than a little plausability—unbounded pride and
            ambition—and a perseverence in application, which is not to be resi[s]ted but by
            uncommmon firmness, to support their pretensions—Men, who in the first instance tell
            you, that they wish for nothing more than the honour of serving in so glorious a cause,
            as Volunteers—The next day sollicit rank without pay—the day following want money
            advanced them—and in the course of a Week want further promotion, and are not satisfied
            with any thing you can do for them.
          When I speak of Officers not submitting to these appointments, let me be understood to
            mean, that they have no more doubt of their right to resign (when they think themselves
            aggrieved) than they have of a power in Congress to appoint—both being granted then, the
            expediency, & the policy of the measure remain to be considered; &
            whether, it is consistent with justice, or prudence, to promote these military fortune
            hunters at the hazard of your Army. especially as I think they may be denominated into
            three classes—to wit mere adventurers without recommendation, or recommended by persons
            who do not know how else to dispose of, or provide for them. Men of great ambition, who
            would sacrafice every thing to promote their own personal glory—or, mere spies, who are
            sent here to obtain a thorough knowledge of our situation, circumstances &ca; in
            the execution of which, I am perswaded, some of them are faithful emissaries, as I do
            not believe a single matter escapes unnoticed, or unadvised, at a foreign Court.
          I could say a great deal on this subject, but will add no more at present; I am led to
            give you this trouble, at this time, by a very handsome
            certificate shewed me yesterday in favour of Monsr Neville written (I believe) by
            himself, and subscribed by General Parsons. designed, as I am informed, for the
            foundation of the superstructure of a Brigadiership.
          Baron Steuben I now find is also wanting to quit his Inspectorship for a command in the
            line, this will also be productive of much discontent to the Brigadiers. In a word,
            altho I think the Baron an excellent Officer, I do most devoutly wish that we had not a
            single Foreigner among us, except the Marquis de la Fayette, who acts
            upon very different principles than those which govern the rest. adieu. I am most
            sincerely Yrs
          
            Go: Washington
          
          
            P.S. This Letter as you will perceive, is written with the freedom of a friend do not
              therefore make me enemys by publishing what is intended for your own information
              & that of particular friends.
          
        